

117 HR 4363 : DHS Contract Reporting Act of 2021
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IIB117th CONGRESS1st SessionH. R. 4363IN THE SENATE OF THE UNITED STATESSeptember 30, 2021Received, read twice and referred to the Committee on Homeland Security and Governmental AffairsAN ACTTo establish a daily public reporting requirement for covered contract awards of the Department of Homeland Security, and for other purposes.1.Short titleThis Act may be cited as the DHS Contract Reporting Act of 2021.2.Daily public report of covered contract awards(a)Daily report(1)In generalThe Secretary shall post, maintain, and update in accordance with paragraph (2), on a publicly available website of the Department, a daily report of all covered contract awards. Each reported covered contract award shall include information relating to—(A)the contract number, modification number, or delivery order number;(B)the contract type;(C)the amount obligated for such award;(D)the total contract value for such award, including all options;(E)the description of the purpose for such award;(F)the number of proposals or bids received;(G)the name and address of the vendor, and whether such vendor is considered a small business;(H)the period and each place of performance for such award;(I)whether such award is multiyear;(J)whether such award requires a small business subcontracting plan; and(K)the contracting office and the point of contact for such office.(2)UpdateUpdates referred to in paragraph (1) shall occur not later than two business days after the date on which the covered contract is authorized or modified. (3)Subscribing to alertsThe website referred to in paragraph (1) shall provide the option to subscribe to an automatic notification of the publication of each report required under such paragraph. (4)Effective dateParagraph (1) shall take effect on the date that is 180 days after the date of the enactment of this section.(b)Undefinitized contract action or definitized amountIf a covered contract award reported pursuant to subsection (a) includes an undefinitized contract action, the Secretary shall— (1)report the estimated total contract value for such award and the amount obligated upon award; and(2)once such award is definitized, update the total contract value and amount obligated. (c)ExemptionEach report required under subsection (a) shall not include covered contract awards relating to classified products, programs, or services.(d)DefinitionsIn this section:(1)Covered contract awardThe term covered contract award—(A)means a contract action of the Department with the total authorized dollar amount of $4,000,000 or greater, including unexercised options; and(B)includes—(i)contract awards governed by the Federal Acquisition Regulation;(ii)modifications to a contract award that increase the total value, expand the scope of work, or extend the period of performance;(iii)orders placed on a multiple award or multiple-agency contract that includes delivery or quantity terms that are indefinite;(iv)other transaction authority agreements; and(v)contract awards made with other than full and open competition.(2)Definitized amountThe term definitized amount means the final amount of a covered contract award after agreement between the Department and the contractor at issue. (3)DepartmentThe term Department means the Department of Homeland Security.(4)SecretaryThe term Secretary means the Secretary of Homeland Security.(5)Small businessThe term small business means an entity that qualifies as a small business concern, as such term is described under section 3 of the Small Business Act (15 U.S.C. 632).(6)Total contract valueThe term total contract value means the total amount of funds expected to be provided to the contractor at issue under the terms of the contract through the full period of performance.(7)Undefinitized contract actionThe term undefinitized contract action means any contract action for which the contract terms, specifications, or price is not established prior to the start of the performance of a covered contract award. Passed the House of Representatives September 29, 2021.Cheryl L. Johnson,Clerk